In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00022-CV



          JOY L. HAMMONTREE, Appellant

                           V.

            DONNA R. STRAWN, Appellee



        On Appeal from the 202nd District Court
                 Bowie County, Texas
            Trial Court No. 12-C-0801-202




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       The parties, through counsel, have signed and filed a joint agreement under Rule

42.1(a)(2)(B) of the Texas Rules of Appellate Procedure advising the Court that they have reached

a full and final settlement of their controversy and asking this Court to set aside the trial court’s

judgment and remand the case to the trial court to effectuate their settlement agreement. See TEX.

R. APP. P. 42.1(a)(2)(B).

       Pursuant to Rule 42.1(a)(2)(B) and in accord with the parties’ agreement, we set aside the

trial court’s judgment without regard to the merits, and we remand the case to the trial court for

rendition of judgment in accord with the parties’ settlement agreement. See TEX. R. APP. P.

42.1(a)(2)(B).



                                                  Bailey C. Moseley
                                                  Justice

Date Submitted:        June 1, 2015
Date Decided:          June 2, 2015




                                                 2